Citation Nr: 0703744	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella 
of the right knee. 

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

4. Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In a March 2004 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In correspondence received in April 2004, the veteran 
requested a video-conference hearing.  The veteran failed to 
report for the hearing which was set for a date in December 
2004.  38 U.S.C.A. § 20.704(d) (2006).

In an August 2004 statement, the veteran's representative 
indicated that the veteran would withdraw all issues on 
appeal if he was granted a total rating for individual 
unemployability due to service-connected disabilities (TDIU).  
The issue of entitlement to a TDIU has not been developed for 
appellate review and is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The record lacks evidence that the veteran had total 
occupational and social impairment, as a result of his 
service-connected PTSD, due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

2.  The veteran has moderate impairment of the right knee 
manifested by lateral instability.

3.  The veteran has degenerative arthritis of the right knee 
with limited flexion to 120 degrees; he maintains full 
extension of the right knee.

4.  The veteran has degenerative joint disease of the left 
knee with limited flexion to 125 degrees; he maintains full 
extension of the left knee.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

2.  Criteria for a rating higher than 20 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2006).

3.  Criteria for a rating higher than 20 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010 and 5260 
(2006).

4.  The criteria for assignment of an initial disability 
rating in excess of 10 percent for degenerative joint disease 
of the left knee have not been met. 38 U.S.C.A.        §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5010, 5257, 5260 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a June 2002 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2002 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2002, prior to the 
adjudication of the claim in August 2002.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2002 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran has been afforded VA psychiatric and orthopedic 
examinations in conjunction with his claims.  Notably, he has 
not identified any further outstanding and relevant evidence 
in response to the June 2002 VCAA letter.  

Based on the foregoing, VA is satisfied its duties to the 
veteran.

Factual Background

The veteran contends that his service-connected PTSD, right 
knee and left knee disorder are all more disabling than 
currently rated and that he should receive higher 
evaluations.  In particular, he alleges that he has a lot of 
pain in both knees and that he has trouble walking after a 
short period of time.  With regard to his PTSD, he states 
that his memories of Vietnam are becoming increasingly more 
intrusive and that this is affecting his job as a teacher and 
his relationship with his family.

By an October 1970 rating decision, the RO granted service 
connection for chondromalacia patella including arthritis and 
assigned 10 percent evaluation.  By a June 1999 rating 
decision, the veteran was assigned a temporary total rating 
under 38 C.F.R. § 4.30, from June 15 to July 1998, based on 
evidence of right knee surgery requiring convalescence.  In 
August 1999, the RO increased the rating for the right knee 
disability to 20 percent.

By a February 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation.  In 
August 1997, the RO increased the rating for PTSD to 30 
percent and in August 1999, the rating was increased to 50 
percent.

A Board decision in March 2001 granted a separate 10 percent 
rating for arthritis of the right knee and continued the 20 
percent rating for the right knee chondromalacia patella.  
Furthermore, the Board assigned an increased rating of 70 
percent for the veteran's PTSD.  An April 2001 rating 
decision implemented the Board's decision.  

The veteran's current claim for an increase in ratings for 
his service-connected right knee and PTSD was received in 
November 2001.

Of record is a November 2001 letter from a parent of one of 
the veteran's students stating that the veteran has been 
giving the student a hard time in class.

A March 2002 VA MRI report of the right knee revealed that 
the cruciate ligaments were intact.  A tear in the posterior 
horn of the medial meniscus and inferior surface of the 
posterior horn of the lateral horn was noted and the anterior 
horn of the lateral meniscus was absent.  Minimal 
degenerative joint disease was present.    

In conjunction with his claim for an increase, the veteran 
was afforded a VA orthopedic examination in July 2002.  He 
complained of constant pain his right knee.  He also reported 
that because of the long history of pain in his right knee, 
he had been favoring it which resulted in left knee pain.  
His job as a teacher required him to be on his feet for much 
of the day.  He used a cane for ambulation and at times a 
brace for stability.  He took Motrin and aspirin for pain 
relief.  He described the pain as a deep pain within the 
right knee which has worsened.  He felt that he could not 
continue his job as a teacher because of his inability to be 
on his feet.

Examination of the right knee revealed no effusion.  There 
was a large medial scar over the quadriceps tendon and which 
curved around medially through the knee and ended up over the 
tibial tubercle.  Range of motion of the knee was 0 to 120 
degrees.  Patellar grind test was positive.  The patella 
glided easily within the femoral trochlea, however, it 
appeared to be  tighter medially than laterally.  The knee 
was stable to valgus, varus, anterior, and posterior 
stresses.  Lachman's and McMurray's test were negative.  
There was crepitus with range of motion.

Examination of the left knee revealed no effusion.  Range of 
motion was from 0 to 125 degrees.  His knee was stable to 
valgus, varus, anterior and posterior stresses.  There was 
crepitus with range of motion.  Patellar grind test was 
negative.  

X-rays of the right knee revealed degenerative changes with 
osteophyte formation on the tibia, femur and patella.  There 
were surgical changes at the tibial tubercle.  There was 
significant patellofemoral degenerative change with the 
medial facet showing bone-on-bone contact with the medial 
femoral condyle.

The veteran was diagnosed with degenerative joint disease of 
the right knee with severe patellofemoral arthritis and early 
degenerative joint disease of the left knee subsequent to 
overuse due to favoring the right knee.

The veteran also underwent a VA PTSD examination in August 
2002.  He reported that he was recently married and that his 
relationship with his wife as good.  He stated that he has 
not friends or acquaintances and that he has problems getting 
along with other people.  The only person with whom he is 
close to is his wife.  He has been a teacher since 1995 to 
the present.  He teaches art for grades 9-12.  He described 
his relationship with his co-workers as okay.  He felt that 
there was been much hostility and envy on their part due to 
an exhibition record as an artist.  He finds teaching to be 
extremely stressful particularly since many of his students 
are actively involved in gangs.  He felt like the classroom 
was a combat-like situation for him.  

He described his most significant subjective complaints as 
anxiety, rage, anger and stress.  He reported recurrent and 
intrusive recollection of Vietnam every time he is in a 
confrontation with a student which happens every day.  He 
reported efforts to avoid thoughts, feelings, conversations, 
activities, places or people that remind him of Vietnam.  He 
avoids people who were in Vietnam and he avoids camping.  He 
reported markedly diminished interests in significant 
activities, feeling detachment for others and a restricted 
range of affect.  Although he was married, he felt 
emotionally numb.  He reported significant sleep problems 
with frequent awakenings due to nightmares.  He has problems 
with irritability and outbursts of anger.  He is not 
physically assaultive but sometimes he is verbally 
assaultive.  He stated that he has difficulty concentrating.  
He stated that he was hypervigilant and had an exaggerated 
startle response.    

Objective mental examination revealed that the veteran was 
cooperative and casually, but appropriately dressed and 
groomed.  He was oriented to person, place, time and 
situation.  His speech was normal and he was goal directed 
with no suggestion of psychotic processes.  There was no 
suggestion of any exaggeration of symptoms.  He did, however, 
seem particularly focused on blaming his academic problems on 
his PTSD symptoms and was less likely to report that his work 
situation was in itself stressful because of the involvement 
with the gang members.  
The veteran denied any suicide attempts, but he reported that 
the periodically thinks about killing himself.  He denied any 
current suicidal ideation or intent.  There was no evidence 
of psychotic paranoia and no delusions were elicited.  He 
denied auditory, visual, gustatory and tactile 
hallucinations.  The smell of diesel fuel did bring back 
memories of Vietnam.   Mood was sad and anxious most of the 
time. Hi affect was superficially of full range.  He denied 
ritualistic or obsessive behavior or panic attacks.  His 
immediate recall and remote memory were grossly within normal 
limits.  His delayed recall was severely impaired.  His 
concentration was adequate.  Judgment was adequate and 
insight was superficial.

The veteran was diagnosed as having PTSD, chronic and was 
assigned a current global assessment of functioning (GAF) 
score of 49 with a highest score of 49 for the past year.  
The examiner commented that the veteran's PTSD symptoms 
compromised his interpersonal and vocational functioning.     

VA outpatient treatment records dated from January 2001 to 
January 2004 show ongoing treatment for PTSD with complaints 
of irritability and intrusive memories.  The records also 
show complaints of bilateral knee pain.  

Analysis

Increased Rating Claims - General

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD

Under the applicable criteria, a 70 percent evaluation is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

The record does not support a finding that the veteran is 
entitled to a rating in excess of 70 percent for his service-
connected disability.  The evidence, which primarily consists 
of findings from the August 2002 VA PTSD examination does not 
indicate that the veteran has total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name..

In fact, on current VA examination, the veteran was found to 
be oriented to time, person, and place and his personal 
hygiene had been appropriate.  Though the veteran reported 
anger outbursts and past suicidal ideation without attempt, 
the record lacks any support for a finding that the veteran 
had a persistent danger of hurting himself or others.  The 
veteran had not been subject to hallucinations or delusions.  
Although the veteran reported difficulties with his recent 
marriage, he also acknowleged that he was close to his wife.  
The veteran reported various difficulties in his position as 
a teacher which he attributed to his PTSD symptomatology.  
The examiner, however, felt that the veteran's work setting 
as a teacher with students in gangs, in and of itself, was 
stressful.  In sum, the veteran's PTSD has not manifested to 
the degree of severity with the complete degree of disabling 
impact as anticipated by a 100 percent evaluation as defined 
by regulation.

Additionally, the veteran has been assessed with a GAF score 
of 49.  The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994). A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).   The veteran's GAF 
score of 49 is consistent with the schedular criteria for the 
assigned 70 percent rating.  So there is no justification for 
increasing the rating for the veteran's PTSD on the basis of 
his GAF scores.  See 38 C.F.R. § 4.7.  In short, the evidence 
shows that the veteran does not meet most of the criteria for 
an evaluation in excess of the current 70 percent evaluation.  

Because the preponderance of the evidence is against a claim 
of entitlement to a rating in excess of 70 percent for 
service-connected PTSD, the benefit of the doubt doctrine is 
not for application. See 38 U.S.C.A. § 5107(b).

Criteria for Knees

The veteran's bilateral knee disabilities are currently rated 
under Diagnostic Codes 5010 and 5257.  Under Diagnostic Code 
5257, a 10 percent rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee and 
a 20 percent rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate.  
A 30 percent rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  Under 
Code 5261, extension that is limited to 10 degrees warrants a 
10 percent rating and extension limited to 15 degrees 
warrants a 20 percent rating. Extension limited to 20 degrees 
warrants a 30 percent rating.  The Board notes that standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.
 
Right Knee

The veteran's right knee is currently assigned a 20 percent 
rating for instability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, and a separate 10 percent rating for limitation of 
motion caused by arthritic pain under Diagnostic Codes 5003 
and 5260, also found at 38 C.F.R. § 4.71a.

The evidence which primarily consists of findings from a July 
2002 VA orthopedic does not support assignment of higher than 
the currently assigned 20 percent for chondromalacia patella 
and 10 percent for arthritis of the knee. 

On VA examination in July 2002 the veteran was found to have 
full extension of the knee and flexion to 120 degrees.  The 
veteran reported daily pain that was aggravated by prolonged 
walking or standing, and that his knee was unstable and 
required a brace at times.  The pain restricted the veteran's 
motion and periodically affected his capacity to work.  
Although the Board appreciates the veteran's assertion that 
his disability has increased in severity, the medical 
evidence shows that he has only moderate impairment of the 
knee manifested by lateral instability.  There is no 
suggestion that the veteran experiences falls due to 
instability of the knee.  The evidence does not show the 
presence of severe impairment of the knee due to recurrent 
subluxation or lateral instability so as to allow for the 
assignment of a 30 percent rating under Diagnostic Code 5257 
as the veteran does not show more than periodic instability 
with activities.

Under the rating criteria for Diagnostic Codes 5260 and 5261, 
the veteran does not have compensable limitation of either 
flexion or extension.  Thus, the assignment of the 10 percent 
rating under Diagnostic Code 5003 is the most appropriate for 
the limited motion due to arthritic pain.  A 20 percent 
rating cannot be assigned under Diagnostic Code 5003 as there 
is no evidence of incapacitating episodes.  Therefore, when 
considering the evidence as a whole, the Board finds that the 
veteran is appropriately evaluated with a 20 percent rating 
for chondromalacia patella and a 10 percent rating for 
degenerative joint disease of the right knee.  

The Board has also considered whether the post-surgical scar 
on the veteran's right knee warranted a higher evaluation.  
The schedule of ratings provides a 10 percent rating for 
unstable, tender or painful superficial scars or if there is 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805.  The veteran has 
not reported any complaints regarding any scarring and the 
record does not show that the scarring is productive of any 
significant functional impairment, nor otherwise disabling.  
As the scarring has not been shown to result in functional 
limitation of the left knee, a higher rating is not 
warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Left Knee

On VA examination in July 2002, the examiner determined that 
the veteran had degenerative joint disease of the left knee 
due to favoring the right knee.  Thus, as noted above, the 
disability is to be rated based on limitation of motion.  The 
July 2002 VA examination report showed full extension of the 
left knee with flexion to 125 degrees.  Thus, under the 
rating criteria for Diagnostic Codes 5260 and 5261, the 
veteran does not have compensable limitation of either 
flexion or extension.  As such, a 10 percent rating under 
Diagnostic Code 5003 for left knee degenerative joint disease 
is appropriate and does not warrant a higher evaluation.

Furthermore, a separate rating for recurrent subluxation or 
lateral instability for the left knee is also not warranted.  
Physical examination did not find recurrent subluxation or 
lateral instability of the left knee on VA examination in 
July 2002.  Thus, the Board finds that a separate rating 
under Diagnostic 5257 is not warranted.  

In conclusion, the Board finds that the currently assigned 
initial evaluation of 10 percent for degenerative joint 
disease of the left knee properly reflects the veteran's left 
knee disability picture.

Extra-Schedular Ratings

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected PTSD, right knee and left knee disability.  
The governing norm in such exceptional cases is:  a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  
There is no evidence in the claims file of frequent periods 
of hospitalization for the PTSD, right knee or left knee 
disability.  There is also no evidence of marked interference 
with employment.  With regard to his knees, the veteran 
experiences pain, but there is no evidence to show that his 
job performance is hindered to a degree beyond that which is 
already considered by the schedular rating.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A rating higher than 70 percent for post-traumatic stress 
disorder is denied.

A rating higher than 20 percent for chondromalacia patella is 
denied.

A rating higher than 10 percent for degenerative joint 
disease of the right knee is denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


